internal_revenue_service number release date index number ----------------------------------------------------------- ------------------------------ ------------------------------------ in re ---------------------- ------------------------ department of the treasury washington dc third party communication date of communication not applicable_person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-149409-05 date june ------------------------------ ------------------------------------------ ------------------- ---------------- ------------------------- legend decedent spouse date date date date ----------------- date date date date date date date date date date date year court child child child child independent_trustee -------------------- child trust child trust child trust child trust ----------------------------------------- ---------------------- ----------------------- ------------------- ------- ------------------------------------------------------------ -------------------------------- ----------------------- --------------------------- --------------------------- --------------------- ------------------- -------------------------- --------------------------- ------------------------- --------------------------- ------------------- ---------------------- -------------------------------------------------------- -------------------------------------------------------- -------------------------------------------------------- ---------------------------------------------- ------------------------------------------------------- ---------------------------------------------- --------------------- -------------------- ---------------- ------------------ ---------------------------- --------------- ------------------ -------------- plr-149409-05 trust a_trust b remaining trust grandchild grandchild grandchild grandchild grandchild grandchild grandchild grandchild grandchild trust ------------------------------------------------------------- grandchild trust ------------------------------------------------------------ grandchild trust ------------------------------------------------------------ grandchild trust ------------------------------------------------------------ grandchild trust ------------------------------------------------------------- grandchild trust ------------------------------------------------------------ grandchild trust ------------------------------------------------------------ grandchild trust ------------------------------------------------------------- w x y dear -------------- and prior correspondence in which rulings were requested on the federal gift estate and generation-skipping_transfer gst tax consequences of proposed distributions from certain trusts --- --- --- this is in response to your authorized representative’s letter dated september according to the facts submitted decedent died on date leaving a will dated date the will was submitted for probate to court on date an order for final distribution was entered by court after certain distributions of real and personal_property outright to spouse and the devise of certain assets to trust a a marital trust for the benefit of spouse the remaining property of decedent’s estate was allocated to trust b a testamentary_trust with spouse as trustee trust b was funded in year under the terms of trust b during spouse’s lifetime the independent_trustee in his sole discretion may pay the entire net_income in the following priority first to spouse for her maintenance and support giving due consideration to other resources available to spouse second to decedent and spouse’s children for their maintenance and support third to decedent and spouse’s grandchildren for their maintenance support or education and fourth the balance of the income if any is to be accumulated and added to the principal of the trust the independent_trustee in his under trust b upon the death of spouse the balance of trust b is to be divided plr-149409-05 sole discretion may pay principal to or for the benefit of spouse for her maintenance health and support and to or for the benefit of each child and each grandchild for their maintenance support education health and emergencies into four shares - x for child x for child x for child and y for child each share is to be distributed absolutely free and clear of all trusts to the respective child if such child is living and i sec_50 years old or older to date spouse is alive and child and are over years old decedent and spouse have eight grandchildren grandchild through individually grandchild grandchild and are child 1’s children grandchild and are child 2’s children grandchild and are child 3’s children part on the day twenty-one years after the death of the last to survive of all the beneficiaries in this will named or described who are living at the date of decedent’s death shall forthwith terminate at the time of decedent’s death spouse child child child grandchild and were alive trust b provides that each and every trust if any still in existence in whole or in it is represented that the beneficiaries of trust b had different personal and financial situations and disagreed on the proper investments for trust b’s assets and its management pursuant to court order dated date child trust was established for child and his issue and was allocated y of the value of trust b remaining trust was established for the benefit of spouse child child and child and their issue and was allocated w of the value of trust b remaining trust is the subject of this letter_ruling the dispositive terms of remaining trust are the same as trust b except that child and child 4’s issue have no interest in the trust the trustee of remaining trust is spouse the independent_trustee of remaining trust is not related to child or or spouse on date spouse petitioned court for a construction of the language to or for the benefit of in trust b which gave the independent_trustee the discretion to pay principal to or for the benefit of each child and each grandchild on date court issued an order providing that this language encompasses discretionary distributions during spouse’s lifetime to trusts for the benefit of each child and each grandchild on date trustee of remaining trust advanced funds to all eight grandchildren on date the internal_revenue_service issued a private_letter_ruling to the trustee of remaining trust the ruling concluded that the language to or for the benefit of would include discretionary distributions by the independent_trustee of remaining trust to trusts for each grandchild for purposes of chapter and ruled that such distributions would not cause remaining trust or any grandchild’s trust to lose their gst exempt status as long as the requirements under sec_26_2601-1 and were satisfied plr-149409-05 the following trusts were established for decedent’s children and grandchildren on date child and as the nominal settlors established grandchild trust through individually grandchild’s trust to benefit each of the eight grandchildren grandchild through respectively and his or her issue child is the nominal settlor and trustee of grandchild trust and grandchild trust child is the nominal settlor and trustee of grandchild trust grandchild trust and grandchild trust child is the nominal settlor of grandchild trust grandchild trust and grandchild trust grandchild is the trustee of grandchild trust grandchild is the trustee of grandchild trust grandchild is the trustee of grandchild trust the provisions of each grandchild’s trust are substantially identical on dates and trustee of remaining trust advanced funds to all eight grandchild’s trusts on date trustee of remaining trust advanced funds to seven of the eight grandchild’s trusts on date independent_trustee of remaining trust commuted such advances and caused them to be treated as distributions made by the independent_trustee on date child and as the nominal settlors established child trust child trust and child trust individually child’s trust respectively to benefit each child and his or her issue each child is the nominal settlor because decedent is deceased each child is the trustee of his or her own trust the provisions of each child’s trust are substantially identical it is represented that each child’s trust has not been funded to date the assets to be transferred into each child’s trust will come directly from remaining trust pursuant to the exercise of the independent trustee’s discretionary authority to make such distributions it is represented that child and have not made and will not make any transfers of property to his or her trust the provisions of each child’s trust are as follows article provides that child’s trust may receive additional property only by distributions from remaining trust article paragraph sec_2_1 and provide for the trustee to pay to or apply for the benefit of the child as much of the net_income and or principal as the trustee in its discretion deems necessary for the child’s support health and maintenance any income that is not distributed is to be added to principal article paragraph provides that the best interest trustee has the power at any time to pay to or apply for the benefit of the child such amounts including the entire principal as the best interest trustee deems to be in the beneficiary’s best interests if all of the child’s trust assets are distributed the trust will terminate the plr-149409-05 best interest trustee is a person who is not related or subordinate to the child trustee within the meaning of sec_672 of the internal_revenue_code article paragraph provides that the best interest trustee in his or her article paragraph provides that upon child’s death child has a limited sole discretion may make distributions of income and or principal from child’s trust to child’s issue grandchildren or to trusts grandchild’s trusts for the benefit of child’s issue as the best interest trustee deems desirable for the best interests of child’s issue power_of_appointment over his or her child’s trust exercisable by child in favor of his or her issue either outright or in trust as child may appoint paragraph provides that upon child’s death and subject_to the exercise of child’s limited_power_of_appointment set forth in paragraph the trustee shall divide the remaining balance of the trust estate into equal shares one share for each child of child grandchild article provides that child’s trust is irrevocable and may not be altered or article paragraph provides that each trust being administered hereunder amended in any respect and may not be terminated except through distributions permitted by the trust instrument and each trust to which distributions have been made herefrom and or to which property has been appointed pursuant to the exercise of child’s testamentary limited_power_of_appointment over child’s trust will terminate on the earlier of a the exhaustion of all of its assets by distributions authorized hereunder b the end of the rule_against_perpetuities period determined under the law of the state where the trust is being administered from time-to-time applicable to the trusts created hereunder if any and c the end of the rule_against_perpetuities period that would apply to remaining trust article paragraph in child trust and child trust provides that child article paragraph provides that child has the power to remove the best interest trustee paragraph provides that in no event may a vacancy in the office of the best interest trustee of the respective child’s trust be filled with a successor best interest trustee who is a_related_or_subordinate_party to child within the meaning of sec_672 and child have the power to designate a successor trustee other than the best interest trustee of his or her child’s trust however in no event may child or child fill a vacancy in the office of the trustee of child trust and child trust respectively with a successor trustee who is a_related_or_subordinate_party within the meaning of sec_672 to child and child the provisions of each grandchild’s trust are as follows plr-149409-05 distributions from remaining trust and by distributions from the respective child’s trust for example grandchild trust and grandchild trust may only receive distributions from remaining trust and child trust article provides that grandchild’s trust may receive property only by article paragraph and provide that the trustee will pay to or for the benefit of grandchild as much of the net_income and principal of grandchild’s trust as the trustee in the trustee’s discretion deems necessary for grandchild’s support health maintenance and education article paragraph provides that the best interest trustee is authorized in the sole discretion of the best interest trustee at any time to direct the trustee to distribute in whole or any part of the principal of grandchild’s trust to grandchild as the best interest trustee deems desirable for grandchild’s best interests and the best interest trustee may be as liberal as possible in the distributions to or on behalf of grandchild even to the extent of fully exhausting grandchild’s trust and terminating the interests of the remaindermen article paragraph provides that grandchild’s trust shall be subject_to a limited_power_of_appointment exercisable by grandchild upon his or her death in favor of grandchild’s then living issue grandchild’s spouse and or grandchild’s registered domestic partner grandchild may exercise this power in favor of his or her issue either outright or in trust if grandchild exercises this power in favor of his or her spouse or registered domestic partner grandchild may only do so to direct that assets are retained in trust for the benefit of such spouse or registered domestic partner upon the death of such spouse or registered domestic partner the trustee shall retain any assets remaining in trust for the benefit of the group composed of grandchild’s living issue or if none the assets will be distributed to the issue of child by right of representation and if none the assets will be distributed to the nieces and nephews of child if or to the extent grandchild fails to exercise the power_of_appointment paragraph provides that the trustee will divide the remaining balance of the trust estate into as many equal shares as there are children of grandchild then living and children of grandchild then deceased leaving issue then living and retain in trust any shares allocated to living children of grandchild and distribute by right of representation any shares allocated to the living issue of deceased children of grandchild article provides that grandchild’s trust is irrevocable and may not be altered or amended in any respect and may not be terminated except through distributions permitted by the trust plr-149409-05 article paragraph provides that each trust being administered hereunder and each trust to which distributions have been made herefrom will terminate on the earlier of a the exhaustion of all of its assets by distributions authorized hereunder b the end of the rule_against_perpetuities period determined under the law of the state where the trust is being administered from time-to-time applicable to the trusts created hereunder if any and c the end of the rule_against_perpetuities period that would apply to the remaining trust article paragraph b provides that the nominal settlor has the power to designate a successor trustee subject_to the restriction that the successor trustee may not be a_related_or_subordinate_party as the term is defined in sec_672 to child or grandchild paragraph provides that the nominal settlor has the power to remove and replace any trustee subject_to the restriction that the successor trustee may not be a_related_or_subordinate_party as the term is defined in sec_672 paragraph provides that grandchild has the power to remove the best interest trustee however in no event may the successor best interest trustee be a_related_or_subordinate_party as the term is defined in sec_672 to grandchild or the nominal settlor at this time under the authority granted under trust b and remaining trust the independent_trustee proposes to make distributions of principal from remaining trust to child trust child trust and child trust for each beneficiary’s maintenance support education health and emergencies in addition the best interest trustee of each child’s trust proposes to make distributions from each child’s trust to each child’s issue grandchild and or to a_trust for the benefit of a grandchild grandchild’s trust the following rulings are requested trust b and remaining trust are exempt from gst tax under chapter distributions from remaining trust by the independent_trustee to a child or to a child’s trust and distributions from a child's trust by the best interest trustee to a grandchild or to a grandchild’s trust will not be subject_to chapter if the only assets held in a child's trust are assets distributed to it from the remaining trust and the terms of such child’s trust and grandchild’s trust are as outlined herein the release of a child's testamentary limited_power_of_appointment over that child’s trust during child’s lifetime or the release of a grandchild’s testamentary limited_power_of_appointment over that grandchild's trust during grandchild's lifetime will not be subject_to gift_tax plr-149409-05 the exercise lapse or release of a child’s testamentary limited_power_of_appointment and the exercise lapse or release of a grandchild’s testamentary limited_power_of_appointment will not cause the assets of that child’s trust or grandchild’s trust to be included in that child’s or grandchild’s gross_estate under sec_2041 the exercise release or lapse of a child’s testamentary limited_power_of_appointment and the exercise release or lapse of a grandchild’s testamentary limited_power_of_appointment will not cause a child’s trust grandchild’s trust or any appointed property held in further trust to be subject_to chapter distributions from remaining trust by the independent_trustee to a child or to a child's trust pursuant to the independent trustee's discretionary authority to make such distributions and distributions from child’s trust by the best interest trustee to a grandchild or to a grandchild's trust pursuant to the best interest trustee's discretionary authority to make such distributions will not be subject_to gift_tax the assets of a child's trust or a grandchild’s trust will not be includible in that child’s or grandchild’s gross_estate under sec_2033 through if the only assets held in the child's trust are assets distributed to it from remaining trust and the terms of such child’s trust are as outlined herein and the only assets held in the grandchild’s trust are assets distributed to it from remaining trust or child’s trust and the terms of such grandchild’s trust are as outlined herein a child's power to remove the best interest trustee and child 1’s and child 2's powers to remove and replace the trustee other than the best interest trustee of his or her respective child's trust with a trustee who is not a_related_or_subordinate_party within the meaning of sec_672 to that child will not cause the assets of that child’s trust to be included in the gross_estate of the child under sec_2041 a child’s power to designate a successor trustee and power to remove and replace any trustee of the grandchild’s trust with a trustee who is not a_related_or_subordinate_party within the meaning of sec_672 to child or grandchild will not cause the assets of the grandchild’s trust to be included in the gross_estate of that child under sec_2041 law and analysis ruling sec_2601 imposes a tax on every generation-skipping_transfer gst which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under the tax_reform_act_of_1986 and sec_26_2601-1 of the generation- skipping transfer_tax regulations the gst tax is generally applicable to any generation-skipping_transfer made after date sec_26_2601-1 provides that the provisions of chapter do not apply to any generation-skipping plr-149409-05 transfer under a_trust as defined in sec_2652 that was irrevocable on date except where property is includible in a grantor’s estate under sec_2038 or sec_2042 any trust in existence on date is considered an irrevocable_trust under sec_26_2601-1 under state law trust b came into existence on the date of decedent’s death date which is prior to date and no one had the power to amend or revoke the terms of trust b after decedent’s death under sec_26_2601-1 the provisions of chapter do not apply to any generation-skipping_transfer under a will executed before date provided that the will is not amended at any time after date and the decedent dies before date property was transferred to trust b after date however in this case the will was executed on date a date prior to date and was not amended any time after date decedent died on date which is a date prior to date it is represented that no additions have been made to trust b or remaining trust since the date trust b was funded based upon the facts provided and the representations made we conclude that trust b is exempt from the provisions of chapter sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust in example of sec_26_2601-1 in grantor established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a’s issue and one for the benefit of b and b’s issue the trust for a and a’s issue provides that the trustee has the discretion to distribute income and principal to a and a’s issue in such amounts as the trustee deems appropriate on a’s death the trust principal is to be distributed equally to a’s issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b’s issue the trust for b and b’s issue is identical except for the plr-149409-05 beneficiaries and terminates at b’s death at which time the trust principal is to be distributed equally to b’s issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a’s issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter trust b was divided into child trust and remaining trust pursuant to court under sec_26_2601-1 the distribution of trust principal from a gst order the dispositive terms of remaining trust are the same as trust b except that child and child 4’s issue have no interest in remaining trust the division of trust b into remaining trust and child trust does not shift any beneficial_interest in remaining trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in remaining trust beyond the period provided for in the original trust based upon the facts provided and the representations made we conclude that remaining trust is exempt from the the provisions of chapter ruling exempt trust to a new trust will not cause the new trust to be subject_to the provisions of chapter if the terms of the governing instrument of the exempt trust authorize distributions to the new trust without the consent or approval of any beneficiary or court and the terms of the governing instrument of the new trust do not extend the time for vesting of any beneficial_interest in the trust in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date the original trust became irrevocable extending beyond any life in being at the date the original trust became irrevocable plus a period of years plus if necessary a reasonable period of gestation if a distributive power is exercised by creating another power it is deemed to be exercised to whatever extent the second power may be exercised irrevocable_trust for the benefit of grantor’s child a a’s spouse and a’s issue at the time trust was established a had two children b and c a corporate fiduciary was designated as trustee under the terms of trust the trustee has the discretion to distribute all or part of the trust income to one or more of the group consisting of a a’s spouse or a’s issue the trustee is also authorized to distribute all or part of the trust principal to one or more trusts for the benefit of a a’s spouse or a’s issue under terms specified by the trustee in the trustee’s discretion any trust established under trust in example of sec_26_2601-1 in grantor established an remaining trust authorizes independent_trustee to make distributions to new plr-149409-05 however must terminate years after the death of the last child of a to die who was alive at the time trust was executed trust will terminate on the death of a at which time the remaining principal will be distributed to a’s issue per stirpes in the trustee distributes part of trust’s principal to a new trust for the benefit of b and c and their issue the new trust will terminate years after the death of the survivor of b and c at which time the trust principal will be distributed to the issue of b and c per stirpes the terms of the governing instrument of trust authorize the trustee to make the distribution to a new trust without the consent or approval of any beneficiary or court in addition the terms of the governing instrument of the new trust do not extend the time for vesting of any beneficial_interest in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of trust extending beyond any life in being at the date of creation of trust plus a period of years plus if necessary a reasonable period of gestation therefore neither trust nor the new trust will be subject_to the provisions of chapter trusts to or for the benefit of each child and each grandchild trust b does not require the consent or approval of any beneficiary or court for such distributions accordingly the independent_trustee is authorized to make distributions to or for the benefit of a child’s trust and a grandchild’s trust at child’s death the balance of child’s trust will either be appointed to trusts for child’s issue or in default of child’s exercise of his or her limited testamentary_power_of_appointment will be distributed to grandchild’s trust in no event however will the term of child’s trust or trusts created pursuant to the exercise of child’s testamentary limited_power_of_appointment extend beyond a period of years after the death of all of the beneficiaries named in decedent’s will who were living at the time of decedent’s death at grandchild’s death the balance of grandchild’s trust will either be appointed to grandchild’s issue or trusts for the benefit of grandchild’s issue or in default of grandchild’s exercise of his or her testamentary limited_power_of_appointment will be distributed to trusts for the benefit of grandchild’s issue in no event however will the term of grandchild’s trust trusts created under grandchild’s trust or trusts established pursuant to the exercise of grandchild’s testamentary limited_power_of_appointment extend beyond a period of years after the death of all of the beneficiaries named in decedent’s will who were living at the time of decedent’s death testamentary limited_power_of_appointment under the regulations trustee’s distributive power is deemed to be exercised to whatever extent child’s testamentary limited_power_of_appointment may be exercised in this case child’s trust provides that any trust established pursuant to child’s exercise of his or her power must terminate within the same termination period as provided in remaining trust accordingly the terms of child’s trust will not extend the time for vesting of any beneficial_interest in the trust in a manner that may postpone or suspend the vesting absolute ownership or power of trustee’s distributive power will be exercised by creating another power child’s each grandchild’s trust funded pursuant to the exercise of best interest therefore based upon the facts provided and representations made we plr-149409-05 alienation of an interest in property for a period measured from the date remaining trust became irrevocable extending beyond any life in being at the date remaining trust became irrevocable plus a period of years trustee’s distributive powers exercisable over the applicable child’s trust grants grandchild a testamentary limited_power_of_appointment therefore the exercise of the best interest trustee’s distributive power is deemed to be exercised to whatever extent grandchild’s testamentary limited_power_of_appointment may be exercised as in child’s trust grandchild’s trust and any trusts established pursuant to the exercise of grandchild’s testamentary limited_power_of_appointment must terminate on the same date as provided for in trust b and remaining trust accordingly the terms of grandchild’s trust will not extend the time for vesting of any beneficial_interest in the trust in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date remaining trust became irrevocable extending beyond any life in being at the date remaining trust became irrevocable plus a period of years conclude that distributions from remaining trust by the independent_trustee to a child’s trust will not be subject_to chapter if such distributions are made by the independent_trustee under the terms outlined herein further we conclude that distributions from a child’s trust by the best interest trustee to a grandchild’s trust will not be subject_to chapter if the only assets held in the child’s trust are assets distributed to it from remaining trust and the terms of such child’s trust are as outlined herein remaining trust and each child’s trust are exempt from gst tax accordingly we conclude that distributions from remaining trust directed by the independent_trustee to a child or a child’s trust and distributions from a child’s trust by the best interest trustee to a grandchild or a grandchild’s trust will not be subject_to gst tax under chapter ruling appointment created after date shall be deemed a transfer of property by the individual possessing such power sec_2514 provides that the term general_power_of_appointment means a power which is exercisable in favor of the individual possessing the power hereinafter the possessor his estate his creditors or the creditors of his estate except that a power to consume invade or appropriate property for the benefit of the possessor which is limited to an ascertainable_standard relating to the health education support or maintenance of the possessor shall not be deemed a general_power_of_appointment sec_2514 provides that the exercise or release of a general power of grandchild grandchild and grandchild are the trustees of his or her in each case the child’s trustee’s and the grandchild’s trustee’s powers to child and are the beneficiaries and the trustees of his or her respective in this case each child possesses a testamentary limited_power_of_appointment plr-149409-05 in favor of his or her issue each grandchild possesses a testamentary limited_power_of_appointment in favor of his or her issue spouse and or registered domestic partner these powers are not exercisable in favor of the possessor his estate his creditors or the creditors of his estate accordingly these powers are not general powers of appointment as described in sec_2514 trust each child’s trust provides that the trustee may pay to or apply for the benefit of the child as much of the net_income and or principal as the trustee in its discretion deems necessary for the child’s support health and maintenance grandchild’s trust grandchild trust grandchild trust and grandchild trust provide that the trustee may pay to or for the benefit of grandchild as much of the net_income and principal of grandchild’s trust as the trustee in the trustee’s discretion deems necessary for grandchild’s support health maintenance and education distribute income and principal are limited to an ascertainable_standard accordingly we conclude that the child’s trustee’s and grandchild’s trustee’s powers do not result in the child or grandchild having a general_power_of_appointment for purposes of sec_2514 child and and grandchild and have the power to remove and replace trustees subject_to the restriction that the successor trustee must not be a_related_or_subordinate_party within the meaning of sec_672 accordingly child and and grandchild and the beneficiaries of their respective trusts will not be treated as holding a general_power_of_appointment for purposes of sec_2514 by reason of the authority to participate in the removal of a trustee and the appointment of a successor trustee conclude that the release of a child’s testamentary limited_power_of_appointment over that child’s trust during child’s lifetime and the release of a grandchild’s testamentary limited_power_of_appointment over that grandchild’s trust during grandchild’s lifetime will not be subject_to gift_tax ruling value of all property to the extent of any property with respect to which the decedent has at the time of his or her death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer sec_2041 provides that the value of the gross_estate shall include the therefore based upon the facts provided and the representations made we sec_2041 provides that the decedent’s gross_estate includes any sec_2041 provides that the term general_power_of_appointment means in this case each child has a testamentary limited_power_of_appointment over his plr-149409-05 of property owned by the decedent such property would be includible in the decedent’s gross_estate under inclusive a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate or her trust exercisable only in favor of his or her issue each grandchild has a testamentary_power_of_appointment over his or her trust exercisable only in favor of his or her issue spouse and or registered domestic partner each power_of_appointment is not exercisable in favor of him or her his or her estate his or her creditors or the creditors of his or her estate accordingly the powers of appointment are not general powers of appointment as described in sec_2041 property with respect to which the decedent by will or by a disposition that is of such nature that if it were a transfer of property owned by the decedent will be includible in the decedent’s gross_estate under sec_2035 sec_2036 or sec_2037 exercises a power_of_appointment created after date by creating another power_of_appointment that under the applicable law can be validly exercised so as to postpone the vesting of any estate or interest in such property or suspend the absolute ownership or power of alienation of such property for a period ascertainable without regard to the date of the creation of the first power sec_20_2041-3 of the estate_tax regulations provides that property subject_to a power_of_appointment created after date which is not a general power is includible in the holder’s gross_estate under sec_2041 only if i its exercise is by will or by disposition that is of such a nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 through and ii if the power is exercised by creating another power_of_appointment which under the applicable local law can be validly exercised so as to postpone vesting of any estate or interest in such property or suspend the absolute ownership or power of alienation of such property for a period ascertainable without regard to the date of the creation of the first power each child’s and each grandchild’s power_of_appointment cannot be exercised to create any further powers of appointment that under local law can be validly exercised so as to postpone the vesting of an interest in the trust property or suspend the absolute ownership or power of alienation of the trust property for a period ascertainable without regard to the date of the creation of the first power as a result the trust property subject_to each child’s and each grandchild’s power_of_appointment will not be includible in each child’s or each grandchild’s gross_estate under sec_2041 in this case pursuant to the terms of the child’s trust and grandchild’s trust therefore based upon the facts given and the representations made we plr-149409-05 conclude that the exercise lapse or release of a child’s testamentary limited_power_of_appointment and the exercise lapse or release of a grandchild’s testamentary limited_power_of_appointment will not cause the assets of that child’s trust or grandchild’s trust to be included in that child’s or grandchild’s gross_estate under sec_2041 ruling sec_2652 provides that for purposes of chapter the term transferor means in the case of any property subject_to the tax imposed by chapter the decedent sec_26_2652-1 provides that the individual with respect to whom property was most recently subject_to federal estate_tax is the transferor of that property for purposes of chapter sec_26_2652-1 provides that for purposes of chapter a transfer is subject_to federal estate_tax if the value of the property is includible in the decedent’s gross_estate in this case each child’s testamentary_power_of_appointment is limited to appointment of the trust estate to child’s issue either outright or in trust and is not exercisable in favor of child child’s estate child’s creditors or the creditors of child’s estate grandchild’s testamentary_power_of_appointment is limited to appointment of the trust estate to grandchild’s issue either outright or in trust grandchild’s spouse and or grandchild’s registered domestic partner and is not exercisable in favor of grandchild grandchild’s estate creditors of grandchild or the creditors of grandchild’s estate accordingly we concluded above that child’s testamentary limited_power_of_appointment and grandchild’s testamentary limited_power_of_appointment are not general powers of appointment the exercise lapse or release of these powers is not a transfer for purposes of the gift_tax and does not cause inclusion in the gross_estate of the powerholder for purposes of sec_2041 therefore each child and grandchild will not be a transferor of any property subject_to these powers for purposes of chapter accordingly based upon the facts presented and representations made we conclude that the exercise lapse or release of child’s testamentary limited_power_of_appointment or a grandchild’s testamentary limited_power_of_appointment will not cause child’s trust grandchild’s trust or any appointed property held in further trust to be subject_to the provisions of chapter ruling individual resident or nonresident or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations sec_2511 provides that the gift_tax is imposed whether the transfer is in trust sec_2501 imposes a tax on the transfer of property by gift by any plr-149409-05 provides that a transfer by a trustee of trust property in which the trustee has no beneficial_interest does not constitute a gift by the trustee in this case the independent_trustee of remaining trust and the best interest trustee of child’s trust may direct distribution of assets of each trust pursuant to their discretionary authority under the terms of remaining trust and the child’s trust respectively the independent_trustee of remaining trust and the best interest trustee of each child’s trust are not authorized to make distributions in favor of himself or herself his or her estate his or her creditors or the creditors of his or her estate accordingly independent_trustee and best interest trustee do not have any beneficial_interest in the respective trusts further upon the distributions from remaining trust to the child’s trust and from child’s trust to grandchild’s trust child and and grandchild through will have the same beneficial_interest as they have under remaining trust accordingly no transfer of property will be deemed to occur for purposes of sec_2511 therefore based upon the facts provided and the representations made we conclude that distributions directed by the independent_trustee from remaining trust to a child or a child’s trust and distributions directed by the best interest trustee to a grandchild or a grandchild’s trust will not be subject_to gift_tax ruling decedent who is a citizen or resident_of_the_united_states the extent of the interest therein of the decedent at the time of his death property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the sec_2033 provides that the gross_estate includes the value of all property to sec_2038 provides that the value of the gross_estate includes the value of all sec_2036 provides that the value of the gross_estate includes the value of all sec_2001 imposes a tax on the transfer of the taxable_estate of every child and are not the grantors of the child’s trusts similarly no plr-149409-05 decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent’s death grandchild is the grantor of his or her grandchild’s trust child and are the nominal settlors for purposes of establishing their respective child’s trust and the grandchild’s trust established for their respective issue it is represented that each child and each grandchild has not made and will not make any transfers to his or her respective child’s trust and grandchild’s trust further only the independent_trustee of remaining trust will direct distributions to child’s trust and grandchild’s trust from remaining trust child and and grandchild through will not exercise or participate in the exercise of any of these discretionary distributions accordingly based upon the facts provided and representations made we conclude that the assets of a child’s trust and grandchild’s trust will not be subject_to estate_tax under sec_2036 and sec_2038 upon the death of the child or grandchild if the only assets held in the child’s trust or grandchild’s trust are assets distributed to it from remaining trust and the terms of such child’s trust and grandchild’s trust are as outlined herein ruling an unqualified power to remove a trustee and appoint a new trustee other than the grantor will not be considered the reservation by the grantor of the trustee’s discretionary powers of distribution for estate_tax purposes under sec_2036 and sec_2038 if the grantor can only appoint an individual or corporate successor trustee that is not related or subordinate to the grantor within the meaning of sec_672 and child have the power to remove and replace the trustee other than the best interest trustee however in each case the best interest trustee and the other trustees must be replaced with a trustee that is not related or subordinate to the child within the meaning of sec_672 further each child is the nominal settlor not the grantor of his or her child’s trust child is the nominal settlor of the grandchild trust grandchild trust and grandchild trust child is the nominal settlor of the grandchild trust grandchild trust and grandchild trust however child and are not the grantors of those trusts further each child’s power to designate a successor trustee and power to remove and replace any trustee is limited by the restriction that the new trustee not be related or subordinate as the term is defined in sec_672 to child or grandchild child and each have the power to remove the best interest trustee child revrul_95_58 1995_2_cb_191 states that the grantor’s reservation of child is the nominal settlor of grandchild trust and grandchild trust accordingly based upon the facts provided and representations made each plr-149409-05 child’s power to remove the best interest trustee and child 1’s and 2’s power to remove and replace the trustee other than the best interest trustee of his or her respective child’s trust with a trustee that is not a_related_or_subordinate_party within the meaning of sec_672 to the child will not cause the assets of a child’s trust to be included in the child’s gross_estate under sec_2041 further each child’s power to designate a successor trustee and power to remove and replace a trustee of a grandchild’s trust with a trustee that is not a_related_or_subordinate_party within the meaning of sec_672 to child or grandchild will not cause the assets of the grandchild’s trust to be included in the child’s gross_estate under sec_2041 representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the rulings contained in this letter are based upon information and except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of the transaction referenced in this letter this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative lorraine e gardner senior counsel branch office of passthroughs and special industries sincerely _________________ enclosure copy for sec_6110 purpose
